DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20, were carefully reviewed and a search with regards to independent claims 1, 10, and 12, has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-20, specifically independent claims 1, 10, and 12,  the prior art searched was found to neither anticipate nor suggest a system for augmented reality inventory analysis, comprising: a computing device comprising a processor, a display, and an optical sensor; wherein the optical sensor is configured to capture at least one image of a device; and wherein the processor is configured to: generate a depth map of the device from the at least one captured image, compare the generated depth map of the device to a reference library of depth maps of devices, identify at least one candidate device from the reference library of depth maps of devices, based on the comparison, extract, from the at least one image, at least one alphanumeric identifier, select, from the at least one candidate device, a matching device having an alphanumeric identifier corresponding to the extracted at least one alphanumeric identifier, retrieve at least one characteristic of the matching device, and render, in real time 
The most relevant arts searched, Madan, etc. (US 20180218218 A1), modified by Svetal (US 20200210665 A1), and Maheriya, etc. (US 20180189567 A1), teach that a system for augmented reality inventory analysis, comprising: a computing device comprising a processor, a display, and an optical sensor; wherein the optical sensor is configured to capture at least one image of a device; and wherein the processor is configured to: generate a depth map of the device from the at least one captured image. However, Madan, modified by Svetal, and Maheriya, does not teaches every claimed limitation, especially the claimed limitation of "compare the generated depth map of the device to a reference library of depth maps of devices, identify at least one candidate device from the reference library of depth maps of devices, based on the comparison, extract, from the at least one image, at least one alphanumeric identifier, select, from the at least one candidate device, a matching device having an alphanumeric identifier corresponding to the extracted at least one alphanumeric identifier, retrieve at least one characteristic of the matching device, and render, in real time via the display, an identification of the at least one characteristic as an overlay on a live image of the device captured via the optical sensor” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612